 1 MICHAEL M. EDWARDS, ESQ.
   Nevada Bar No. 6281
 2 NICHOLAS L. HAMILTON, ESQ.
   Nevada Bar No. 10893
 3 MESSNER REEVES LLP
   8945 West Russell Road, Suite 300
 4 Las Vegas, Nevada 89148
   Telephone: (702) 363-5100
 5 Facsimile: (702) 363-5101
   E-Mail: medwards@messner.com
 6         nhamilton@messner.com
 7 Counsel for Defendant,
   Johnny Chun-Yu Chow,
 8
                                         UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
     BALUMA S.A. d/b/a ENJOY PUNTA                        Case No.: 2:20-cv-001752-KJD-EJY
11   DEL ESTE & CASINO,
12                          Plaintiff,                    ORDER TO ENLARGE BRIEFING
                                                          SCHEDULE AS TO PLAINTIFF’S
13   v.                                                   MOTION FOR SUMMARY
                                                          JUDGMENT
14   JOHNNY CHUN-YU CHOW,                                 [Docket #17] (First Request)

15                          Defendant.
16

17               Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant, Johnny Chun-Yu Chow

18   (“Defendant”) and Plaintiff Baluma S.A. (“Plaintiff”), by and through their undersigned counsel of

19   record, hereby stipulate as follows:

20        I.     STIPULATION TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S
                 MOTION FOR SUMMARY JUDGMENT [Docket #17]
21
                 The parties request that the Court enter an order approving this stipulation extending the
22
     briefing schedule on Plaintiff’s pending Motion for Summary Judgment (Doc. 17), filed on April
23
     21, 2021, by twelve (12) days as to Defendant’s response and by ten (10) days as to Plaintiff’s reply
24
     in support. This is the parties’ first stipulation and request for an extension of time relating to the
25
     briefing schedule on the Motion for Summary Judgment.
26

27

28
     {05103985 / 1}
                                                        -1-
               STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
                                       SUMMARY JUDGMENT [DOCKET #17]
 1             Defendant’s counsel has requested an additional twelve (12) days to prepare Defendant’s
 2    response to the Motion for Summary Judgment in light of their litigation schedules. Such a request
 3    would make Defendant’s response to the Motion for Summary Judgment due on or before May 24,
 4    2021. Plaintiff is agreeable to the requested extension of time.
 5              The extended response deadline impacts Plaintiff’s ability to analyze the response and
 6    prepare its reply in support of its Motion for Summary Judgment in the time contemplated by LR
 7    7-2(b) due to existing briefing deadlines and conflicts in other matters. Plaintiff has thus requested
 8    an additional ten (10) days to prepare its reply, making such a reply due on or before June 17th,
 9    2021. Defendant is agreeable to the requested extension of time.
10             By this stipulation, the parties do hereby respectfully request that the Court enter an order
11    extending the above referenced deadlines.
12
     DATED this 7th day of May 2021.                     DATED this 7th day of May 2021.
13

14 GREENBERG TRAURIG, LLP                                MESSNER REEVES LLP

15 /s/ Christopher Milternberger______            /s/ Michael Edwards_____________
   Christopher R. Miltenberger, Esq.              Michael M. Edwards., Esq.
16 Nevada Bar No. 10153                           Nevada Bar No. 6281
   Christian T. Spaulding, Esq.                   Nicholas L. Hamilton, Esq.
17
   Nevada Bar No. 14277                           Nevada Bar No. 10893
18 10845 Griffith Peak Drive, Suite 600           8945 West Russell Road, Suite 300
   Las Vegas, NV 89135                            Las Vegas, Nevada 89148
19 Counsel for Plaintiff                          Attorneys for Defendant, Johnny Chun-Yu Chow
   Baluma S.A. d/b/a Enjoy Punta del Este Resort &
20 Casino

21
                                             IT IS SO ORDERED.
22

23
                                             _______________________________________________
24                                           UNITED STATES DISTRICT JUDGE
25
                                                     5/12/2021
                                             DATED: ______________________________
26

27
      {05103985 / 1}
28                                                     -2-
           STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
                                   SUMMARY JUDGMENT [DOCKET #17]
